ADVISORY ACTION
	This office action is in response to the AFCP filed on September 21, 2021 in application 16/445,084. 
	Claims 1-40 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-40 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 7,937,616.  Claims 1-40 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S Patent No. 10,394,672. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the claims are broader but otherwise recite similar limitations.
Application 16445084
Patent 7937616
Patent 10394672
Claim 1 
Claim 1
Claim 1
Claim 2
Claim 2
Claim 2
Claim 3
Claim 1
Claim 1

Claim 3
Claim 3
Claim 5
Claim 4 
Claim 4
Claim 6
Claim 5
Claim 5
Claim 7
Claim 6
Claim 6
Claim 8
Claim 7
Claim 1
Claim 9
Claim 8
Claim 1   
Claim 10 
Claim 9
Claim 7
Claim 11
Claim 1
Claim 8
Claim 12
Claim 2
Claim 9
Claim 13
Claim 3
Claim 8
Claim 14
Claim 3
Claim 10
Claim 15
Claim 4 
Claim 11
Claim 16
Claim 5
Claim 12
Claim 17
Claim 6
Claim 13
Claim 18
Claim 7
Claim 8
Claim 19
Claim 8
Claim 8
Claim 20
Claim 9
Claim 14
Claim 21 
Claim 1
Claim 15
Claim 22
Claim 2
Claim 16
Claim 23
Claim 3
Claim 15
Claim 24
Claim 3
Claim 17
Claim 25
Claim 4 
Claim 18
Claim 26
Claim 5
Claim 19

Claim 6
Claim 20
Claim 28
Claim 7
Claim 15
Claim 29
Claim 8
Claim 15
Claim 30
Claim 9
Claim 21
Claim 31 
Claim 1
Claim 22
Claim 32
Claim 2
Claim 23
Claim 33
Claim 3
Claim 22
Claim 34
Claim 3
Claim 24
Claim 35
Claim 4 
Claim 25
Claim 36
Claim 5
Claim 26
Claim 37
Claim 6
Claim 27
Claim 38
Claim 7
Claim 22
Claim 39
Claim 8
Claim 22
Claim 40
Claim 9
Claim 28


Claims 1-40 is/are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 7,937,616.   Claims 1-40 is/are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-28 of U.S Patent No. 10,394,672.   Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent No. 7,937,616 and claims 1-28 of U.S Patent No. 10,394,672 contains every element of claims of the instant application and thus anticipate the claims of the instant application.   Claims 1-40 of the instant application therefore is/are not patently distinct from the earlier patent 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). "ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


1, 11, 21 and 31 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Takamoto (US 2003/0217088).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 5-7, 12, 15-17, 22, 25-27, 32, 35-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takamoto (US 2003/0217088) in further view of Dinker et al. (US 6,944,788).
*********************************************
Claims 4 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over over Takamoto (US 2003/0217088) in further view of Dinker et al. (US 6,944,788) in further view of Hemphill et al. (US 5,696,895).
*********************************************
s 8-10, 13-14, 18-20, 23-24, 28-30, 33-34 and 38-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takamoto (US 2003/0217088) in further view of Hemphill et al. (US 5,696,895).

/Loan L.T. Truong/            Primary Examiner, Art Unit 2114